 

EXECUTION COPY

 


ORIGINATOR PURCHASE AGREEMENT

 

Dated as of May 21, 2009

 

Among

 

Each of the parties named on Schedule I hereto as Sellers

 

and

 

DST SYSTEMS, INC.

 

as the Servicer and as the Purchaser

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I   DEFINITIONS 1 SECTION 1.01     Certain Defined
Terms 1 SECTION 1.02     Other Terms 3         ARTICLE II   AMOUNTS AND TERMS OF
PURCHASES 3 SECTION 2.01     Purchase Facility 3 SECTION 2.02     Making
Purchases 3 SECTION 2.03     Collections 4 SECTION 2.04     Settlement
Procedures 4 SECTION 2.05     Payments and Computations, Etc 4         ARTICLE
III   CONDITIONS OF PURCHASES 5 SECTION 3.01     Conditions Precedent to Initial
Purchase 5 SECTION 3.02     Conditions Precedent to All Purchases 6        
ARTICLE IV   REPRESENTATIONS AND WARRANTIES 7 SECTION 4.01     Representations
and Warranties of the Sellers 7         ARTICLE V   COVENANTS 10 SECTION
5.01     Covenants of the Sellers 10 SECTION 5.02     Grant of Security Interest
13 SECTION 5.03     Covenant of the Sellers and the Purchaser 13         ARTICLE
VI   ADMINISTRATION AND COLLECTION 13 SECTION 6.01     Designation of Servicer
13 SECTION 6.02     Duties of Servicer 14 SECTION 6.03     Servicer Fee 14
SECTION 6.04     Certain Rights of the Purchaser and Agent 14 SECTION
6.05     Rights and Remedies 15 SECTION 6.06     Transfer of and Access to
Records 15         ARTICLE VII   EVENTS OF TERMINATION 16 SECTION
7.01     Events of Termination 16         ARTICLE VIII   INDEMNIFICATION 18
SECTION 8.01     Indemnities by the Sellers 18         ARTICLE IX  
MISCELLANEOUS 20 SECTION 9.01     Amendments, Etc 20 SECTION 9.02     Notices,
Etc 20 SECTION 9.03     Binding Effect; Assignability 20 SECTION 9.04     Costs
and Expenses 21 SECTION 9.05     [Intentionally Omitted] 21 SECTION
9.06     Confidentiality 21 SECTION 9.07     GOVERNING LAW 22 SECTION
9.08     Third Party Beneficiary 22 SECTION 9.09     Execution in Counterparts
22

 

i

 

 

SCHEDULES SCHEDULE I List of Sellers     EXHIBITS     EXHIBIT A Credit and
Collection Policy EXHIBIT B Deposit Accounts and Lock-Boxes EXHIBIT C Addresses
EXHIBIT D Seller UCC Information

 

ii

 

 

ORIGINATOR PURCHASE AGREEMENT

 

Dated as of May 21, 2009

 

Each of the parties listed on Schedule I hereto (each, a “Seller” and
collectively, the “Sellers”), and DST Systems, Inc., a Delaware corporation, as
the Servicer and as the purchaser (the “Purchaser”), agree as follows:

 

PRELIMINARY STATEMENT

 

Each of the Sellers wishes to sell all of its Receivables (as defined below) to
the Purchaser, and the Purchaser wishes to purchase such Receivables on the
terms and conditions set forth in this Originator Purchase Agreement (as
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof and in effect from time to time, this “Agreement”).

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01         Certain Defined Terms. All capitalized terms used herein
shall have the meanings specified herein or, if not so specified, the meaning
specified in, or incorporated by reference into, the RPA (as defined below) such
meanings to be equally applicable to both the singular and plural forms of the
terms defined:

 

“Agreement” has the meaning specified in the Preamble.

 

“Discount” means, in respect of each Purchase, 1% multiplied by the Aggregate
Outstanding Balance of the Receivables that are the subject of such Purchase;
provided, however, the foregoing Discount may be revised prospectively by
request of either the Sellers or the Purchaser reasonably and in good faith to
reflect changes in recent experience with respect to write-offs, timing and
costs of Collections and cost of funds, provided, further, that such revision is
consented to by each of the Sellers and the Purchaser (it being understood that
each party agrees to duly consider such request but shall have no obligation to
give such consent).

 

“Events of Termination” has the meaning specified in Section 7.01.

 

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the RPA), (ii) the date determined pursuant to
Section 7.01 and (iii) the date which the Sellers designate by at least five (5)
Business Days’ notice to the Purchaser and its assignees (including the SPV and
the Agent).

 

“General Trial Balance” for any Seller on any date means the applicable Seller’s
accounts receivable trial balance (whether in the form of a computer printout,
magnetic tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

 

 

 

 

“Indemnified Amounts” has the meaning specified in Section 8.01.

 

“Indemnified Party” has the meaning specified in Section 8.01.

 

“Purchase” means a purchase by the Purchaser of Receivables from a Seller
pursuant to Article II.

 

“Purchase Date” means each day on which a Purchase is made pursuant to
Article II.

 

“Purchase Price” means for any Purchase an amount equal to the Aggregate
Outstanding Balance of the Receivables that are the subject of such Purchase (in
the case of Billed Receivables, as set forth in the applicable Seller’s General
Trial Balance), minus the Discount for such Purchase.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Receivable” means any indebtedness of any Person to any Seller and any right of
the Seller to payment from or on behalf of such Person whether constituting an
account, chattel paper, investment or general intangible, arising in connection
with the sale of goods or the rendering of services by the Sellers, including
the right to payment of any interest, fees or finance charges and other
obligations of such Person with respect thereto.

 

“RPA” means that certain Receivables Purchase Agreement, dated as of the date
hereof, among the SPV, as seller, Enterprise Funding Company LLC, as investor,
Bank of America, National Association, as a bank and as agent, the Parent, as
servicer, and the Sellers and the Parent, as originators, as amended or restated
from time to time.

 

“RPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the RPA) and the date on which all Capital, Yield (each
as defined in the RPA), fees and other obligations under the RPA are paid in
full.

 

“Secured Obligations” has the meaning specified in Section 5.02.

 

“Seller” and “Sellers” has the meaning specified in the Preamble.

 

“Seller Collateral” has the meaning specified in Section 5.02.

 

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
to service, administer and collect Receivables.

 

“Servicer Fee” has the meaning specified in Section 6.03.

 

“Servicer Report” means a report, in form and substance satisfactory to the
Purchaser, furnished by the Servicer to the Purchaser pursuant to
Section 6.02(b).

 

2

 

 

“Settlement Date” means the second Business Day of each calendar month;
provided, however, that following the occurrence of an Event of Termination that
(i) occurs after the RPA Final Payment Date, Settlement Dates shall occur on
such days as are selected from time to time by the Purchaser or its assignees in
a written notice to the Servicer and (ii) occurs prior to the RPA Final Payment
Date, Settlement Dates shall occur on such days as are selected from time to
time by the Agent or its assignees in a written notice to the Servicer.

 

“SPV” means Fountain City Finance, LLC, a Delaware limited liability company.

 

SECTION 1.02         Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

 

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES

 

SECTION 2.01         Purchase Facility. On the terms and conditions hereinafter
set forth and without recourse to the Sellers (except to the extent specifically
provided herein), each Seller shall sell to the Purchaser all of its right,
title and interest in, under and to all Receivables originated by it from time
to time and the Purchaser shall purchase all Receivables of such Seller from
time to time, in each case during the period from the date hereof to the
Facility Termination Date.

 

SECTION 2.02         Making Purchases.

 

(a)          Initial Purchase. The Sellers shall give the Purchaser at least one
Business Day’s notice of their request for the initial Purchase hereunder, which
request shall specify the date of such Purchase (which shall be a Business Day)
and the Purchase Price for such Purchase. The Purchaser shall promptly notify
the Sellers whether it has determined to make such Purchase. On the date of such
Purchase, the Purchaser shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the Purchase Price for such Purchase to the
Sellers in the manner provided in Section 2.02(c). Effective upon such payment,
each Seller hereby sells, conveys, transfers and assigns to the Purchaser all
Receivables originated by it in existence on the date of the initial Purchase.

 

(b)          Subsequent Purchases. With respect to each Seller, on each Business
Day following the initial Purchase, unless either party shall notify the other
party to the contrary, such Seller shall sell to the Purchaser and the Purchaser
shall purchase from such Seller, upon satisfaction of the applicable conditions
set forth in Article III, all Receivables originated by such Seller which have
not previously been sold to the Purchaser. The Purchaser shall pay the Purchase
Price for such Purchase in the manner provided in Section 2.02(c). Effective as
of each Purchase Date, each Seller hereby sells, conveys, transfers and assigns
to the Purchaser all Receivables originated by it and not previously sold,
conveyed, transferred or assigned by it to the Purchaser.

 

3

 

 

(c)          Payment of Purchase Price. The Purchase Price for the initial
Purchase shall be paid on the Purchase Date therefor and the Purchase Price for
each subsequent Purchase in any calendar month shall be paid on the first
Settlement Date (without giving effect to the proviso in the definition thereof)
in the calendar month following the Purchase Date therefor, in each case, by a
deposit in same day funds to the applicable Seller’s account designated by such
Seller.

 

(d)          Ownership of Receivables and Related Security. On each Purchase
Date, after giving effect to the Purchase on such date, the Purchaser shall own
all Receivables originated by the Sellers as of such date (including Receivables
which have been previously sold to the Purchaser hereunder other than
Receivables that have been repurchased under Section 2.04(b)). The Purchase of
any Receivable shall include all Related Security and proceeds (as defined in
Article 9 of the UCC) with respect to such Receivable.

 

SECTION 2.03        Collections. The Servicer shall deposit into the Collection
Account and apply all Collections of Receivables in accordance with the RPA.

 

SECTION 2.04         Settlement Procedures. (a) If on any day any Receivable
becomes (in whole or in part) a Diluted Receivable, the Seller which originated
such Receivable shall be deemed to have received on such day a Collection of
such Receivable in the amount of such Diluted Receivable. If such Seller is not
the Servicer, such Seller shall pay to the Servicer on or prior to the next
Settlement Date all amounts deemed to have been received pursuant to this
subsection.

 

(b)          As soon as practicable and in no case more than three (3) days
after discovery by a Seller or the Purchaser of a breach of any of the
representations and warranties made by any Seller in Section 4.01(j) with
respect to any Receivable, such party shall give prompt written notice thereof
to the Purchaser, the Servicer and the applicable Seller. The applicable Seller
shall, upon not less than two Business Days’ notice from the Servicer or the
Purchaser or its assignee or designee, repurchase such Receivable on the next
succeeding Settlement Date for a repurchase price equal to the Outstanding
Balance of such Receivable. Each repurchase of a Receivable shall include the
Related Security with respect to such Receivable. The proceeds of any such
repurchase shall be deemed to be a Collection in respect of such Receivable. If
the applicable Seller is not the Servicer, such Seller shall pay to the Servicer
on or prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection (b).

 

SECTION 2.05         Payments and Computations, Etc. (a) All amounts to be paid
or deposited by a Seller or the Servicer hereunder shall be paid or deposited no
later than 11:00 A.M. (New York City time) on the day when due in immediately
available funds to an account or accounts designated by the Purchaser from time
to time, which during the existence of the RPA, shall be the Collection Account.

 

(b)          Each Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by such Seller (whether
as Servicer or otherwise) when due hereunder at an interest rate per annum equal
to 2% per annum above the Alternate Base Rate, payable on demand.

 

4

 

 

(c)          All computations of interest and all computations of fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

ARTICLE III

CONDITIONS OF PURCHASES

 

SECTION 3.01         Conditions Precedent to Initial Purchase. The initial
Purchase of Receivables from the Sellers hereunder is subject to the conditions
precedent that the Purchaser shall have received on or before the Closing Date
the following, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Purchaser:

 

(a)          Certified copies of the resolutions (or similar authorization, if
not a corporation) of the Board of Directors (or similar governing body or
Persons, if not a corporation) of each Seller approving this Agreement and the
other applicable Transaction Documents and certified copies of all documents
evidencing other necessary corporate or limited liability company action, as the
case may be, and governmental approvals, if any, with respect to this Agreement
and the other applicable Transaction Documents. One such certificate will be
acceptable for any number of such Persons having identical authorizations.

 

(b)          A certificate of the Secretary or Assistant Secretary of each
Seller certifying the names and true signatures of the officers of such Seller
authorized to sign this Agreement, the other applicable Transaction Documents
and the other documents to be delivered by it hereunder. One such certificate
will be acceptable for any number of such Persons having identical authorized
officers.

 

(c)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statement amendments or
terminations, as applicable, duly filed on or before the date of the initial
Purchase, naming each Seller as the seller/debtor and the Purchaser as the
purchaser/secured party, or other similar instruments or documents, as the
Purchaser may deem necessary or desirable under the UCC of all appropriate
jurisdictions or other applicable Law to perfect the Purchaser’s ownership of
and security interest in the Receivables and Related Security and Collections
with respect thereto.

 

(d)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statement amendments or
terminations, as applicable, if any, necessary to release or assign all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by any Seller.

 

(e)          Completed requests for information, dated on or before the date of
such initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above and in any other jurisdiction
reasonably requested by the Purchaser that name any Seller as debtor, together
with copies of such other financing statements (none of which shall cover any
Receivables, Contracts or Related Security).

 

5

 

 

(f)          A favorable opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Sellers and (ii) Randall D. Young, General Counsel of the
Parent, in form and substance satisfactory to the Purchaser, as to such matters
as the Purchaser may reasonably request.

 

(g)          Duly executed copies of the Deposit Account Control Agreement and
all documentation related thereto.

 

SECTION 3.02         Conditions Precedent to All Purchases. Each Purchase
(including the initial Purchase) hereunder shall be subject to the further
conditions precedent that:

 

(a)          on or prior to the date of such Purchase, the applicable Seller
shall have delivered to the Purchaser, if requested by the Purchaser, such
Seller’s General Trial Balance (which if in magnetic tape or diskette format
shall be compatible with the Purchaser’s computer equipment) as of a date not
more than thirty-one (31) days prior to the date of such Purchase, and such
additional information concerning the Receivables as may reasonably be requested
by the Purchaser;

 

(b)          on or prior to the date of such Purchase, the Servicer shall have
delivered to the Purchaser, in form and substance satisfactory to the Purchaser,
a completed Servicer Report for the most recently ended reporting period for
which information is required pursuant to Section 6.02(b) and containing such
additional information as may reasonably be requested by the Purchaser;

 

(c)          on or prior to the date of such Purchase, the applicable Seller
shall have marked its master data processing records with a legend, acceptable
to the Purchaser, stating that such Seller’s Receivables, together with the
Related Security and Collections with respect thereto, have been sold in
accordance with this Agreement; and

 

(d)          on the date of such Purchase, the following statements shall be
true (and the applicable Seller, by accepting the Purchase Price for such
Purchase, shall be deemed to have certified that):

 

(i)          the representations and warranties made by such Seller in
Section 4.01 are correct on and as of the date of such Purchase as though made
on and as of such date,

 

(ii)         no event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination, and

 

(iii)        the Purchaser shall not have delivered to the Sellers a notice that
the Purchaser shall not make any further Purchases hereunder; and

 

6

 

 

(e)          the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01         Representations and Warranties of the Sellers. Each Seller
represents and warrants as to itself as follows:

 

(a)          Such Seller (i) is a corporation or limited liability company, as
applicable, duly incorporated or formed, validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation, as applicable
(as listed on Exhibit D hereto as amended from time to time pursuant to
Section 5.01(b)), (ii) has all corporate power and, unless the failure to do so
would not have a Material Adverse Effect, has all licenses, authorizations,
consents and approvals of all Official Bodies required to carry on its business
in each jurisdiction in which its business is now and proposed to be conducted
and (iii) is duly qualified to do business, and is in good standing, in every
jurisdiction where the nature of its business requires it to be so qualified,
except, with respect to clause (iii), where the failure to so qualify could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)          The execution, delivery and performance by such Seller of this
Agreement, any other applicable Transaction Document to which it is a party and
the other documents to be delivered by it hereunder, including such Seller’s
sale of Receivables hereunder and such Seller’s use of the proceeds of
Purchases, (i) are within such Seller’s corporate or limited liability company
powers, as applicable, (ii) have been duly authorized by all necessary corporate
or limited liability company action, as applicable, (iii) do not contravene
(1) such Seller’s charter or by-laws or limited liability company agreement, as
applicable, (2) any Law applicable to such Seller, (3) any contractual
restriction binding on or affecting such Seller or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting such
Seller or its property, and (iv) do not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties (except for the transfer of such Seller’s interest in the
Receivables and the Related Security pursuant to this Agreement). This
Agreement, any other applicable Transaction Document and the other documents to
be delivered by it hereunder have been duly executed and delivered by such
Seller.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Seller of this Agreement or
any other document to be delivered by it hereunder, except for the filing of UCC
financing statements, amendments thereto and terminations thereof referred to
herein.

 

(d)          Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of such Seller enforceable
against such Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar Laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).

 

7

 

 

(e)          Purchases made pursuant to this Agreement will constitute a valid
sale, transfer, and assignment of the Receivables to the Purchaser, enforceable
against creditors of, and purchasers from, such Seller. After giving effect to
each Purchase hereunder, such Seller shall have no remaining property interest
in any Receivable sold or purported to have been sold in such purchase.

 

(f)          [Intentionally Omitted]

 

(g)          Such Seller is not in violation of any order of any Official Body.
There is no pending or threatened action, investigation or proceeding affecting
such Seller or any of its subsidiaries before any Official Body which could
reasonably be expected to result in a Material Adverse Effect.

 

(h)          No proceeds of any Purchase will be used (i) to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act, (ii) to acquire any equity security of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or
(iii) for the purpose, whether immediate, incidental or ultimate, that violates
applicable Law, including Regulation U or X issued by the Board of Governors of
the Federal Reserve System of the United States.

 

(i)          No transaction contemplated hereby requires compliance with any
bulk sales act or similar Law.

 

(j)          Each Receivable originated by such Seller and characterized in any
Servicer Report as an Eligible Receivable is, as of the date of such Servicer
Report (or, if applicable, as of a date certain specified in such report), an
Eligible Receivable. Each Receivable, together with the Related Security, is
owned (immediately prior to its sale hereunder) by such Seller free and clear of
any Adverse Claim (other than any Adverse Claim arising solely as the result of
any action taken by the Purchaser). When the Purchaser makes a Purchase, it
shall acquire a valid and perfected first priority ownership of each Receivable
and the Related Security and Collections with respect thereto free and clear of
any Adverse Claim (other than any Adverse Claim arising solely as the result of
any action taken by the Purchaser), and no effective financing statement or
other instrument similar in effect covering any Receivable, any interest
therein, the Related Security or Collections with respect thereto is on file in
any recording office except such as may be filed in favor of Purchaser in
accordance with this Agreement or in connection with any Adverse Claim arising
solely as the result of any action taken by the Purchaser.

 

(k)          Each Servicer Report (if prepared by such Seller, or to the extent
that information contained therein is supplied by such Seller), and each other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time (whether before or after the date of
this Agreement) by such Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished (or, as applicable, as of a date certain specified in such report),
and no such document contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

 

8

 

 

(l)          The principal place of business and chief executive office of such
Seller and the office where such Seller keeps its records concerning the
Receivables are located at the address or addresses referred to in
Section 5.01(b). Such Seller is located in the jurisdiction of incorporation or
formation, as applicable, set forth for such Seller in Exhibit D hereto for the
purposes of Section 9-307 of the UCC as in effect in the State of New York; and
the office in the jurisdiction of incorporation or formation, as applicable, of
such Seller in which a UCC financing statement is required to be filed in order
to perfect the security interest granted by such Seller hereunder is set forth
in Exhibit D hereto (in each case as such Exhibit D may be amended from time to
time pursuant to Section 5.01(b)). Such Seller has not changed its name since
January 1, 2005, except as set forth on Exhibit D hereto.

 

(m)          The names and addresses of all the Deposit Banks, together with the
post office boxes and account numbers of the Lock-Boxes and the Deposit
Accounts, respectively, at such Deposit Banks are specified in Exhibit B (as the
same may be amended from time to time pursuant to Section 5.01(g)). Within
thirty (30) days of the Closing Date, each Seller has instructed all related
Obligors to make payments related to the Receivables into either a Lock-Box or a
Deposit Account specified in Exhibit B (as the same may be amended from time to
time pursuant to Section 5.01(g)). The Lock-Boxes and the Deposit Accounts set
forth on Exhibit B (as the same may be amended from time to time pursuant to
Section 5.01(g)) are the only post office boxes and bank accounts into which
Obligors have been instructed to make payments on the Receivables and into which
Collections of such Receivables are to be deposited or remitted.

 

(n)          Except as set forth in Exhibit D hereto, such Seller is not known
by and does not use any tradename or doing-business-as name.

 

(o)          On any date of each Purchase hereunder by the Purchaser, such
Seller is Solvent before and will be Solvent before and will be Solvent after
giving effect to such Purchase.

 

(p)          With respect to any programs used by such Seller in the servicing
of the Receivables, no sublicensing agreements are necessary in connection with
the designation of a new Servicer pursuant to Section 6.01 so that such new
Servicer shall have the benefit of such programs (it being understood that,
however, the Servicer, if other than the Parent, shall be required to be bound
by a confidentiality agreement reasonably acceptable to the Parent (on behalf of
itself and each of the Sellers)).

 

(q)          The sale of Receivables by such Seller to the Purchaser pursuant to
this Agreement, and all other transactions between such Seller and the
Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of such Seller.

 

(r)          Such Seller has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with generally accepted accounting
principles).

 

9

 

 

(s)          No event has occurred and is continuing that constitutes an Event
of Termination or an Incipient Event of Termination.

 

(t)          Since the Closing Date, there have been no material changes in the
Credit and Collection Policy other than in accordance with the RPA. It has at
all times complied with the Credit and Collection Policy in all material
respects with regard to each Receivable originated by it.

 

(u)          Such Seller has at all times complied with the covenants and
obligations set forth in its governing documents and herein.

 

(v)         Such Seller is not, and is not controlled by, an “investment
company” within the meaning of the Investment Company Act of 1940, or is exempt
from all provisions of such act.

 

(w)          Each of the representations and warranties made by such Seller
contained in the Transaction Documents is true, complete and correct in all
respects and it hereby makes each such representation and warranty to, and for
the benefit of, the Agent, the Investors and the Banks as if the same were set
forth in full herein.

 

ARTICLE V

COVENANTS

 

SECTION 5.01         Covenants of the Sellers. Each Seller covenants as to
itself from the date hereof until the first day following the Facility
Termination Date on which all of the Receivables are either collected in full or
become Defaulted Receivables:

 

(a)          Compliance with Laws, Etc. Such Seller will comply in all material
respects with all Laws and preserve and maintain its corporate or limited
liability company, as applicable, existence, rights, franchises, qualifications
and privileges except to the extent that the failure so to comply with such Laws
or the failure so to preserve and maintain such rights, franchises,
qualifications, and privileges would not impair the collectibility of the
Receivables or the ability of such Seller to perform its obligations under this
Agreement.

 

10

 

 

(b)          Offices, Records, Name and Organization. Such Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Receivables at the address of such Seller set
forth on Exhibit C hereto or, upon thirty (30) days’ prior written notice to the
Purchaser and it assignees, at any other locations within the United States. No
Seller will change its name or its state of organization or formation, as
applicable, unless (i) such Seller shall have provided the Purchaser and its
assignees with at least thirty (30) days’ prior written notice thereof, together
with an updated Schedule I and Exhibit D, as applicable, and (ii) no later than
the effective date of such change, all actions required by Section 5.01(j) shall
have been taken and completed. Upon confirmation by the Purchaser’s assignee
(prior to the RPA Final Payment Date) or the Purchaser (following the RPA Final
Payment Date) of receipt of any such notice (together with an updated Schedule I
and Exhibit D, as applicable) and the completion, as aforesaid, of all actions
required by Section 5.01(j), Schedule I and Exhibit D, as applicable, to this
Agreement shall, without further action by any party, be deemed to be amended
and replaced by the updated Schedule I and Exhibit D, as applicable,
accompanying such notice. Such Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of each new Receivable and
all Collections of and adjustments to each existing Receivable). Such Seller
shall make a notation in its books and records, including its computer files, to
indicate which Receivables have been sold by it to the Purchaser hereunder.

 

(c)          Performance and Compliance with Contracts and Credit and Collection
Policy. Such Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and timely and
fully comply in all material respects with the Credit and Collection Policy in
regard to each Receivable and the related Contract.

 

(d)          Sales, Liens, Etc. Except for the sales of Receivables contemplated
herein, such Seller will not sell, convey, transfer, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Receivable, Related Security, related
Contract or Collections, any other Seller Collateral, or upon or with respect to
any account to which any Collections of any Receivable are sent, or assign any
right to receive income in respect thereof.

 

(e)          Extension or Amendment of Receivables. Except as provided in the
RPA, such Seller will not extend, amend or otherwise modify the terms of any
Receivable, or amend, modify or waive any term or condition of any Contract (to
which it is a party) related thereto.

 

(f)          Change in Business or Credit and Collection Policy. Such Seller
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, impair the collectibility of the
Receivables or the ability of such Seller to perform its obligations under this
Agreement.

 

(g)          Change in Payment Instructions to Obligors. Such Seller will not
add or terminate any post office box, bank, or bank account as a Lock-Box,
Deposit Bank or Deposit Account from those listed in Exhibit B hereto, or make
any change in its instructions to Obligors regarding payments to be made to any
Lock-Box or Deposit Account, unless the Agent (prior to the RPA Final Payment
Date) or the Purchaser (following the RPA Final Payment Date) shall have
received prior notice of such addition, termination or change (including an
updated Exhibit B) and a fully executed Deposit Account Control Agreement with
each new Deposit Bank or with respect to each new Lock-Box or Deposit Account.
Upon confirmation by the Purchaser’s assignee (prior to the RPA Final Payment
Date) or the Purchaser (following the RPA Final Payment Date) of receipt of any
such notice and the related documents, Exhibit B hereto shall, without further
action by any party, be deemed to be amended and replaced by the updated Exhibit
B accompanying such notice.

 

11

 

 

(h)          Deposits to Lock-Boxes and Deposit Accounts. Such Seller will
instruct all of its Obligors to remit all their payments in respect of
Receivables to Lock-Boxes or Deposit Accounts. If such Seller shall receive any
Collections directly, it shall immediately (and in any event within two (2)
Business Days) deposit the same to a Lock-Box or a Deposit Account. No Seller
will deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Deposit Account cash or cash proceeds other than Collections of
Receivables. Each Deposit Account shall at all times be subject to a Deposit
Account Control Agreement.

 

(i)          Audits. Such Seller will, from time to time during regular business
hours as requested by the Purchaser or its assigns, permit the Purchaser, or its
agents, representatives or assigns, (i) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of such Seller
relating to Receivables and the Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of such
Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Receivables and the Related
Security or such Seller’s performance hereunder or under the Contracts with any
of the officers or employees of such Seller having knowledge of such matters.

 

(j)          Further Assurances. (i) Such Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary or desirable,
or that the Purchaser or its assignees may reasonably request, to perfect,
protect or more fully evidence the sale of Receivables under this Agreement, or
to enable the Purchaser or its assignees to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, such
Seller will, upon the request of the Purchaser or its assignees, (A) execute and
file such financing or continuation statements, or amendments thereto and
assignments thereof, and such other instruments and documents, that may be
necessary or desirable to perfect, protect or evidence such Receivables and any
security interest in other assets of such Seller granted hereunder; and
(B) deliver to the Purchaser copies of all Contracts (to which it is a party)
relating to the Receivables and all records relating to such Contracts and the
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Purchaser’s
(or its assignees’) computer equipment).

 

(ii)         Such Seller authorizes the Purchaser or its assignees to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Receivables and the Related Security, the related
Contracts and the Collections with respect thereto, any other Seller Collateral
and any other assets of such Seller in which a security interest is granted
hereunder.

 

(iii)        Such Seller shall perform its obligations under the Contracts
related to the Receivables to the same extent as if the Receivables had not been
sold or transferred.

 

12

 

 

SECTION 5.02         Grant of Security Interest. Each of the Sellers and the
Purchaser intend that the transfer of each Receivable hereunder from the Sellers
to the Purchaser be treated as a sale of all of the applicable Seller’s right,
title and interest in, to and under such Receivable and that, immediately after
giving effect to the transfer, such Seller has no further interest (legal or
equitable) in any Receivable. Each Seller and the Purchaser shall record each
Purchase as a sale or purchase, as the case may be, on its books and records,
and reflect each Purchase in its financial statements and tax returns as a sale
or purchase, as the case may be. In the event that, contrary to the mutual
intent of the Sellers and the Purchaser, any Purchase of Receivables hereunder
is not characterized as a sale but rather as a collateral transfer for security
(or the transactions contemplated hereby are characterized as a financing
transaction), such Purchase shall be deemed to be a secured financing, secured
by a security interest in all of the related Seller’s right, title and interest
now or hereafter existing and hereafter arising in, to and under (i) all
Receivables now existing and hereafter arising, (ii) all Related Security,
(iii) all Collections with respect to the items in clauses (i) and (ii), and
(iv) all proceeds of the foregoing (collectively, the “Seller Collateral”). In
furtherance of the foregoing, each Seller hereby grants to the Purchaser a
security interest in all of such Seller’s right, title and interest now or
hereafter existing in, to and under the Seller Collateral to secure the
repayment of all amounts due and owing by such Seller to the Purchaser hereunder
with accrued interest thereon, if applicable, whether now or hereafter existing,
due or to become due, direct or indirect, or absolute or contingent (such
amounts the “Secured Obligations”).

 

SECTION 5.03         Covenant of the Sellers and the Purchaser. Each of the
Seller and the Purchaser shall comply with (and cause to be true and correct)
each of the facts and assumptions relevant to it contained in the portion of the
opinion of Skadden, Arps, Slate, Meagher & Flom, LLP (Re: True-Sale) entitled
“Facts and Assumptions” delivered pursuant to Section 3.01(f)(i) .

 

ARTICLE VI

ADMINISTRATION AND COLLECTION

 

SECTION 6.01         Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated hereunder from time to time. Until the RPA Final Payment Date, the
Parent (or such other Person as may be designated from time to time under the
RPA) is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Following the RPA
Final Payment Date, the Purchaser or its assignees, by notice to the Sellers,
may designate as Servicer any Person (including itself) to succeed the Parent or
any successor Servicer, if such Person shall consent and agree to the terms
hereof. Upon the Sellers’ receipt of such notice, the Parent or any successor
Servicer agrees that it will terminate its activities as Servicer hereunder in a
manner which the Purchaser (or its designees or assignees) believes will
facilitate the transition of the performance of such activities to the new
Servicer. Each Servicer may (and with respect to any successor Servicer, with
the prior consent of the Purchaser or its assignees) subcontract with any other
Person for the servicing, administration or collection of Receivables. Any such
subcontract shall not affect the Servicer’s liability for performance of its
duties and obligations pursuant to the terms hereof, and any such subcontract
shall terminate upon designation of a successor Servicer.

 

13

 

 

SECTION 6.02         Duties of Servicer. (a) The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy. The Purchaser hereby appoints the Servicer, from time to time designated
pursuant to Section 6.01, as agent to enforce its ownership and other rights in
the Receivables, the Related Security and the Collections with respect thereto.

 

(b)          Each Seller shall deliver to the Servicer, and the Servicer shall
hold in trust for the Agent and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to the
Receivables; provided, that the Servicer agrees to grant the applicable Seller
access to such records in accordance with Section 6.06(c).

 

SECTION 6.03         Servicer Fee. The Purchaser shall pay to the Servicer, so
long as it is acting as the Servicer hereunder, a periodic collection fee (the
“Servicer Fee”) of 0.50% per annum on the average daily Aggregate Outstanding
Balance of the Receivables, payable in arrears on each Settlement Date or such
other day during each calendar month as the Purchaser and the Servicer shall
agree; provided, however, that in no case shall the Servicer Fee hereunder be
paid by the Purchaser from Collections on the Receivables.

 

SECTION 6.04         Certain Rights of the Purchaser and Agent. (a) The
Purchaser may at any time give notice of ownership and may, during the existence
of an Event of Termination or Incipient Event of Termination occurring after the
RPA Final Payment Date, direct the Obligors of Receivables and any Person
obligated on any Related Security, or any of them, that payment of all amounts
payable under any Receivable shall be made directly to the Agent or its
designee.

 

(b)          Each Seller shall, at any time during the existence of an Event of
Termination or Incipient Event of Termination occurring after the RPA Final
Payment Date (upon the Purchaser’s request and at such Seller’s expense), give
notice of the Agent’s ownership to each Obligor of Receivables and direct that
payments of all amounts payable under the Receivables be made directly to the
Agent or its designees or assignees.

 

(c)          At the Purchaser’s request and at the applicable Seller’s expense,
such Seller and the Servicer shall (i) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Receivables, and the related Contracts and
Related Security, or that are otherwise necessary or desirable to collect the
Receivables, and shall make the same available, or request that the Servicer
make available to the Purchaser at a place selected by the Purchaser or its
designee, and (ii) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Receivables in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee or assignee. The Purchaser shall also
have the right to make copies of all such documents, instruments and other
records at any time.

 

14

 

 

(d)          Each Seller authorizes the Purchaser to take any and all steps in
such Seller’s name and on behalf of such Seller that are necessary or desirable,
in the determination of the Purchaser, to collect amounts due under the
Receivables, including, without limitation (and, prior to the occurrence of the
RPA Final Payment Date, only as permitted under the RPA), endorsing such
Seller’s name on checks and other instruments representing Collections of
Receivables and enforcing the Receivables and the Related Security and related
Contracts.

 

SECTION 6.05         Rights and Remedies. (a) If any Seller or the Servicer
fails to perform any of its obligations under this Agreement, the Purchaser or
its assignees may (but shall not be required to) (after notice to such Seller or
Servicer and such failure to perform, if capable of being cured, is not cured
within ten (10) days after such notice is sent) itself perform, or cause
performance of, such obligation, and, if any Seller fails to so perform, the
costs and expenses of the Purchaser incurred in connection therewith shall be
payable by such non-performing Seller as provided in Section 8.01 or
Section 9.04 as applicable.

 

(b)          Each Seller shall perform all of its obligations under the
Contracts related to the Receivables to the same extent as if such Seller had
not sold or contributed its Receivables hereunder and the exercise by the
Purchaser of its rights hereunder shall not relieve any Seller from such
obligations or its obligations with respect to the Receivables. The Purchaser
shall not have any obligation or liability under any Receivables or related
Contracts, nor shall the Purchaser be obligated to perform any of the
obligations of such Seller thereunder.

 

(c)          Each Seller shall cooperate with the Servicer in collecting amounts
due from Obligors in respect of the Receivables.

 

(d)          Each Seller hereby grants to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Receivable.

 

SECTION 6.06         Transfer of and Access to Records.

 

(a)          Each Purchase of Receivables hereunder shall include the transfer
to the Purchaser of all of the applicable Seller’s right and title to and
interest in the records relating to such Receivables and, subject to the rights
of any licensors, shall include an irrevocable non-exclusive license to the use
of the applicable Seller’s computer software system to access and create such
records. Such license shall be without royalty or payment of any kind, is
coupled with an interest, and shall be irrevocable until all of the Receivables
are either collected in full or become Defaulted Receivables.

 

(b)          Each Seller shall take such action requested by the Purchaser, from
time to time hereafter, that may be necessary or appropriate to ensure that the
Purchaser has an enforceable ownership interest in the records relating to the
Receivables and rights (whether by ownership, license or sublicense) to the use
of such Seller’s computer software system to access and create such records,
subject to the rights of any licensors.

 

15

 

 

(c)          In recognition of the applicable Seller’s need to have access to
the records transferred to the Purchaser hereunder, the Purchaser and the
Servicer (as the Purchaser’s agent) hereby grants to the applicable Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of such Seller’s business or (if such Seller is
the Servicer) in the performance of its duties as Servicer, provided that
(i) such Seller shall not disrupt or otherwise interfere with the Purchaser’s
use of and access to such records during such license period and (ii) such
Seller consents to the assignment and delivery of the records (including any
information contained therein relating to such Seller or its operations) to any
assignees or transferees of the Purchaser provided they agree to hold such
records confidential.

 

ARTICLE VII

EVENTS OF TERMINATION

 

SECTION 7.01         Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:

 

(a)          Any Servicer Default; or

 

(b)          Any Seller shall fail to make any payment required under
Sections 2.04(a) or 2.04(b); or

 

(c)          Any representation or warranty (unless such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and the applicable Seller shall have made
any required deemed Collection payment pursuant to Section 2.04 with respect to
such Receivables) made or deemed made by any Seller (or any of its officers)
under or in connection with this Agreement or any information or report
delivered by any Seller pursuant to this Agreement shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided that if a breach of any representation and warranty set
forth in Section 4.01(a), the first sentence of Section 4.01(l) or Section
4.01(r) shall occur, no Event of Termination shall occur hereunder if such
breach of representation and warranty shall be cured (without any adverse impact
on the Purchaser or the Servicer or the collectibility of the Receivables)
within five (5) Business Days or

 

(d)          Any Seller shall fail to perform or observe (i) any term, covenant
or agreement contained in this Agreement (other than as referred to in
Section 7.01(b) or clause (ii) of this Section 7.01(d)) on its part to be
performed or observed and any such failure shall remain unremedied for ten
(10) days after written notice thereof shall have been given to such Seller by
the Purchaser or its assignees, or (ii) any covenant applicable to it contained
in Sections 5.01(b), 5.01(d), 5.01(g) or 5.01(h); or

 

(e)          Any Seller or the Servicer (if other then the Purchaser) shall fail
to pay any principal of or premium or interest on any of its Debt which is
outstanding in a principal amount of at least $20,000,000 in the aggregate, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable notice, cure or grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable notice, cure or grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof (other than with respect to “Convertible Senior Debentures” as
defined in the Credit Agreement); or

 

16

 

 

(f)          This Agreement shall for any reason (other than pursuant to the
terms hereof) cease to create, or any Purchase of Receivables hereunder shall
for any reason cease to be, a valid and perfected first priority ownership
interest in each applicable Receivable and the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim; or

 

(g)          Any Seller or the Servicer (if other than the Purchaser) shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Seller or the Servicer (if other than the Purchaser) seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Seller or the Servicer (if other than the
Purchaser) shall take any corporate or limited liability company action, as
applicable, to authorize any of the actions set forth above in this subsection
(g); or

 

(h)          An Event of Termination shall have occurred under the RPA or under
the Secondary Purchase Agreement or the RPA, the Secondary Purchase Agreement or
any other Transaction Document shall cease to be in full force and effect (or
any Seller shall state in writing that this Agreement or any other Transaction
Document shall cease to be in full force and effect or any provision thereof
shall cease to be the valid and binding obligation of any Seller); or

 

(i)          There shall have occurred any event which would be reasonably
likely to materially adversely affect the collectibility of the Receivables or
the ability of any Seller to collect Receivables or otherwise perform its
respective obligations under this Agreement;

 

then, and in any such event, the Purchaser or its assignees may, by notice to
the Sellers and the Parent, take either or both of the following actions:
(x) declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred) and all Purchases
hereunder shall cease immediately and (y) without limiting any right under this
Agreement to replace the Servicer (but subject, prior to the RPA Final Payment
Date, to the designation made under the RPA), designate another Person to
succeed the Parent (or any successor Servicer) as Servicer; provided, that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of this
Section 7.01, the Facility Termination Date shall occur. Upon any such
declaration or designation or upon such automatic termination, the Purchaser
shall have, in addition to the rights and remedies under this Agreement, all
other rights and remedies with respect to the Receivables provided after default
under the UCC and under other applicable Law, which rights and remedies shall be
cumulative.

 

17

 

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.01         Indemnities by the Sellers. Without limiting any other
rights which the Purchaser may have hereunder or under applicable Law, each
Seller hereby agrees to indemnify the Purchaser and its assigns and transferees
(each, an “Indemnified Party”) from and against any and all damages, claims,
losses, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the other
Transaction Documents or the Purchase of any Receivables originated by it or in
respect of any such Receivable or any related Contract, including, without
limitation, arising out of or as a result of:

 

(a)          the characterization in any Servicer Report or other statement made
by such Seller of any Receivable as an Eligible Receivable or as included in the
Net Receivables Pool Balance which is not an Eligible Receivable or should not
be included in the Net Receivables Pool Balance as of the date of such Servicer
Report;

 

(b)          any representation or warranty or statement made or deemed made by
such Seller (or any of its officers) under or in connection with this Agreement
or any of the other Transaction Documents, which shall have been incorrect in
any material respect when made;

 

(c)          the failure by such Seller to comply with any applicable Law, rule
or regulation with respect to any Receivable or the related Contract; or the
failure of any Receivable or the related Contract to conform to any such
applicable Law; or the sale of any Receivable under this Agreement in violation
of any applicable Law;

 

(d)          the failure to vest in the Purchaser absolute ownership of such
Seller’s Receivables that are, or that purport to be, the subject of a Purchase
under this Agreement and the Related Security and Collections in respect
thereof, free and clear of any Adverse Claim;

 

(e)          the failure of such Seller to have filed, or any delay in filing,
financing statements or amendments or termination statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
applicable Laws with respect to any Receivables that are, or that purport to be,
the subject of a Purchase under this Agreement and the Related Security and
Collections in respect thereof, whether at the time of any Purchase or at any
subsequent time;

 

18

 

 

(f)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable that
is, or that purports to be, the subject of a Purchase from such Seller under
this Agreement (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by such Seller
acting as Servicer);

 

(g)          any failure of such Seller to perform its duties or obligations in
accordance with the provisions hereof and of the other Transaction Documents or
to perform its duties or obligations (if any) under any Contract related to a
Receivable;

 

(h)          any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract related to a Receivable originated by such Seller;

 

(i)           the commingling of Collections of Receivables by such Seller or a
designee of such Seller, at any time with other funds of such Seller or an
Affiliate of such Seller;

 

(j)           any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Purchases by such Seller or the ownership by
such Seller of Receivables, the Related Security, or Collections with respect
thereto or in respect of any Receivable, Related Security or Contract
(including, without limitation, in connection with the preparation of a defense
or appearing as a third party witness in connection therewith and regardless of
whether such investigation, litigation or proceeding is brought by such Seller,
an Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

 

(k)          any failure of such Seller to comply with its covenants contained
in this Agreement or any other Transaction Document;

 

(l)           any claim brought by any Person other than an Indemnified Party
arising from any activity by such Seller or any designee of such Seller in
servicing, administering or collecting any Receivable;

 

(m)         any Receivable originated by such Seller becoming (in whole or in
part) a Diluted Receivable;

 

(n)           any failure of such Seller to pay when due any sales, excise or
personal property taxes payable in connection with any of the Receivables;

 

19

 

 

(o)          any action taken by such Seller or any of its Affiliates in the
enforcement or collection of any Receivable; or

 

(p)          the use of the proceeds of any Purchase by the Seller.

 

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Receivables and (ii) that
nothing in this Section 8.01 shall require any Seller to indemnify any Person
(A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
incurred by such Person arising out of or as a result of this Agreement or any
other Transaction Document or in respect of any Receivable or any Contract.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01         Amendments, Etc. No amendment or waiver of any provision of
this Agreement or consent to any departure by any Seller therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Sellers and the Servicer, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Notwithstanding any other provision of this Section 9.01, Exhibits B and
D hereto may be amended in accordance with the procedures set forth in
Sections 5.01(g) and 5.01(b), respectively.

 

SECTION 9.02         Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered, to each party
hereto, at its address set forth on Exhibit C hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 9.03         Binding Effect; Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that no Seller may assign
its rights or obligations hereunder or any interest herein, except to the SPV
and the Agent as provided in the Transaction Documents, without the prior
written consent of the Purchaser. In connection with any sale or assignment by
the Purchaser of all or a portion of the Receivables, the buyer or assignee, as
the case may be, shall, to the extent of its purchase or assignment, have all
rights of the Purchaser under this Agreement (as if such buyer or assignee, as
the case may be, were the Purchaser hereunder) except to the extent specifically
provided in the agreement between the Purchaser and such buyer or assignee, as
the case may be.

 

20

 

 

(b)          This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by each Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

 

SECTION 9.04         Costs and Expenses. (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Sellers agree to pay on demand, on a joint and several basis, all costs and
expenses in connection with the preparation, execution, delivery and
administration of this Agreement and the other documents and agreements to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Purchaser with respect thereto and
with respect to advising the Purchaser as to its rights and remedies under this
Agreement, and the Sellers agree to pay, on a joint and several basis, all costs
and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder excluding, however, any costs of enforcement or collection
of Receivables which are not paid on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor.

 

(b)          In addition, the Sellers agrees to pay, on a joint and several
basis, any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and the Sellers agree, on a
joint and several basis, to save each Indemnified Party harmless from and
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

SECTION 9.05         [Intentionally Omitted].

 

SECTION 9.06         Confidentiality. Unless otherwise required by applicable
law, each party hereto agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed to (i) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, and (ii) such party’s legal
counsel and auditors and the Purchaser’s assignees, if they agree in each case
to hold it confidential.

 

21

 

 

SECTION 9.07         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE SELLER AND THE PURCHASER HEREBY
SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. THE SELLER AND THE PURCHASER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 9.07
SHALL AFFECT THE RIGHT OF THE INVESTORS TO BRING ANY ACTION OR PROCEEDING
AGAINST THE SELLER OR THE PURCHASER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.

 

SECTION 9.08         Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and each of
the Sellers hereby consents to any such assignments. All such assignees,
including parties to the Secondary Purchase Agreement and the RPA in the case of
assignment to such parties, shall be third party beneficiaries of, and shall be
entitled to enforce the Purchaser’s rights and remedies under, this Agreement to
the same extent as if they were parties thereto, except to the extent
specifically limited under the terms of their assignment.

 

SECTION 9.09         Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement. Delivery by a party hereto of an executed counterpart of this
Agreement by facsimile or similar electronic means shall be deemed effective as
delivery of the original executed counterpart by such party for purposes of
execution hereof.

 

[Remainder of page intentionally blank]

 

22

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLERS:

 

  DST HEALTH SOLUTIONS, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens   Title: Assistant Treasurer         DST OUTPUT, LLC         By: /s/
Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant Treasurer        
DST OUTPUT CENTRAL, LLC         By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens   Title: Assistant Treasurer         DST OUTPUT EAST, LLC         By: /s/
Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant Treasurer        
DST OUTPUT WEST, LLC         By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens
  Title: Assistant Treasurer

 

[Signature Page to Originator Purchase Agreement]

 

 

 

 

  DST OUTPUT GRAPHICS, LLC         By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens   Title: Assistant Treasurer         DST TECHNOLOGIES, INC.         By:
/s/ Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant Treasurer    
    DST STOCK TRANSFER, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens   Title: Assistant Treasurer        

DST GLOBAL SOLUTIONS NORTH AMERICA

LTD.

        By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant
Treasurer         DST HEALTH SOLUTIONS, LLC         By: /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens   Title: Assistant Treasurer         DST MAILING
SERVICES, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens  
Title: Treasurer

 

[Signature Page to Originator Purchase Agreement]

 

 

 

 

  ISPACE SOFTWARE TECHNOLOGIES, INC.         By: /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens   Title: Assistant Treasurer         ARGUS HEALTH SYSTEMS, INC.
        By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant
Treasurer         DST DIRECT, LLC         By: /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens   Title: Assistant Treasurer         DTS OUTPUT ELECTRONIC
SOLUTIONS, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens  
Title: Assistant Treasurer         DST TASS, LLC         By: /s/ Gregg Wm.
Givens     Name: Gregg Wm. Givens   Title: Assistant Treasurer         DST
WORLDWIDE SERVICES, LLC         By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens   Title: Assistant Treasurer

 

[Signature Page to Originator Purchase Agreement]

 

 

 

 

  DSTI MOSIKI, LLC         By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens  
Title: Assistant Treasurer         DST RETIREMENT SOLUTIONS, LLC         By: /s/
Gregg Wm. Givens     Name: Gregg Wm. Givens   Title: Assistant Treasurer

 

SERVICER: DST SYSTEMS, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens   Title: Vice President & Chief Accounting Officer

 

PURCHASER: DST SYSTEMS, INC.         By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens   Title: Vice President & Chief Accounting Officer

 

[Signature Page to Originator Purchase Agreement]

 

 

 

 

SCHEDULE I
LIST OF SELLERS

 

DST Health Solutions, Inc.

DST Output, LLC

DST Output Central, LLC

DST Output East, LLC

DST Output West, LLC

DST Output Graphics, LLC

DST Technologies, Inc.

DST Stock Transfer, Inc.

DST Global Solutions North America Ltd.

DST Health Solutions, LLC

DST Mailing Services, Inc.
iSpace Software Technologies, Inc.
Argus Health Systems, Inc.
DST Direct, LLC
DST Output Electronic Solutions, Inc.
DST TASS, LLC
DST Worldwide Services, LLC
DSTi Mosiki, LLC
DST Retirement Solutions, LLC

 

Schedule I

 

 

EXHIBIT A

 

CREDIT AND COLLECTION POLICY

 

(Please see attached)

 

Exhibit A

 

 

EXHIBIT B

 

DEPOSIT ACCOUNTS AND LOCK-BOXES

 

Name and Address

of Deposit Bank(s)

 

Name of

Accountholder

 

Account

Number(s)

 

Lock-Box Number(s) and

Address(es)

             

Bank of America, N.A.

225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202

  Fountain City Finance, LLC Collection Account for the benefit of Bank of
America, National Association as Agent   3750899348  

Lockbox 2454-DST Systems

Bank of America

2454 Collection Center Dr

Chicago, IL 60693

              Bank of America, N.A.
225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202   Fountain City
Finance, LLC Collection Account for the benefit of Bank of America, National
Association as Agent   3750899348  

Lockbox 5516-DST Output

Bank of America

5516 Collection Center Dr

Chicago, IL 60693

              Bank of America, N.A.
225 N. Calvert St Mail Code: MD4-301-10-38 Baltimore, MD 21202   Fountain City
Finance, LLC Collection Account for the benefit of Bank of America, National
Association as Agent   3750899348  

Lockbox 13804-DST Health Solutions

Bank of America

13804 Collection Center Dr

Chicago, IL 60693

 

Exhibit B

 

 

EXHIBIT C

 

ADDRESSES

 

SELLERS:

DST Health Solutions, Inc.

2500 Corporate Drive

Birmingham, AL 35242

Attention: Gregg Wm. Givens

Facsimile No. 205-437-6650

 

DST Heath Solutions, LLC

2400 Thea Drive

Harrisburg, PA 17110

Attention: Gregg Wm. Givens

Facsimile No. 717-703-6190

 

iSpace Software Technologies, Inc.
2400 Thea Drive

Harrisburg, PA 17110

Attention: Gregg Wm. Givens

Facsimile No. 717-703-6190

 

DST Output, LLC

DST Output Central, LLC

DST Output East, LLC

DST Output West, LLC

DST Output Graphics, LLC

DST Technologies, Inc.

DST Stock Transfer, Inc.

DST Mailing Services, Inc.

DST Output Electronic Solutions, Inc.

DST Worldwide Services, LLC

DST Retirement Solutions, LLC

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

DST Global Solutions North America Ltd.

DSTi Mosiki, LLC

27 Melcher Street

Boston, MA 02210

Attention: Gregg Wm. Givens

Facsimile No. 617-482-8878

 

Exhibit C

 

 

 

Argus Health Systems, Inc.

1300 Washington Street

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

DST Direct, LLC

601 Monroe Street

Jefferson City, MO 65101

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

DST TASS, LLC

1075 Baker Building, 706 Second Avenue South

Minneapolis, MN 55402

Attention: Gregg Wm. Givens

Facsimile No. 612-238-4398

    PURCHASER:

DST Systems, Inc.

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

Exhibit C-2

 

 

EXHIBIT D

 

SELLER UCC INFORMATION

 

Name: DST Health Solutions, Inc.     Address: 2500 Corporate Drive   Birmingham,
AL  35242

 

Jurisdiction of Organization: California

UCC Filing Office: Secretary of State of California

 

Prior Names: CSC Transition Inc., CSC Healthcare Systems Inc. and CSC Healthcare
Inc.

D/B/A Names: None

 

Name: DST Output, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Output Central, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Exhibit D

 

 

Name: DST Output East, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Output East, Inc.

D/B/A Names: None

 

Name: DST Output West, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Output Graphics, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Exhibit D-2

 

 

Name: DST Technologies, Inc.     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Name: DST Stock Transfer, Inc.     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names:  None

D/B/A Names: None

 

Name: DST Global Solutions North America Ltd.     Address: 27 Melcher Street  
Boston, MA 02210

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: Belvedere Financial Systems, Inc.

D/B/A Names: None

 

Name: DST Health Solutions, LLC     Address: 2400 Thea Drive   Harrisburg,
PA  17110

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: Synertech Health System Solutions, LLC, DST Health Solutions
Systems, LLC and DST Health Solutions Services, LLC

D/B/A Names: None

 

Exhibit D-3

 

 

Name: DST Mailing Services, Inc.     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Postal Services, Inc., Global Mailing Services, Inc.

D/B/A Names: None

 

Name: iSpace Software Technologies, Inc.     Address: 2400 Thea Drive  
Harrisburg, PA 17110

 

Jurisdiction of Organization: California

UCC Filing Office: Secretary of State of California

 

Prior Names: None

D/B/A Names: None

 

Name: Argus Health Systems, Inc.     Address: 1300 Washington Street   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Direct, LLC     Address: 601 Monroe Street   Jefferson City, MO  65101

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Exhibit D-4

 

 

Name: DST Output Electronic Solutions, Inc.     Address: 333 West 11th Street,
5th Floor   Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: DST CDS, Inc., Corporate Documents Systems, Inc. and DST Electronic
Output Solutions, Inc.

D/B/A Names: None

 

Name: DST TASS, LLC     Address: 1075 Baker Building, 706 Second Avenue South  
Minneapolis, MN 55402

 

Jurisdiction of Organization: Minnesota

UCC Filing Office: Secretary of State of Minnesota

 

Prior Names: TASS, LLC

D/B/A Names: None

 

Name: DST Worldwide Services, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: DST WorldWide Services, LLC

D/B/A Names: None

 

Name: DSTi Mosiki, LLC     Address: 27 Melcher Street   Boston, MA 02210

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Exhibit D-5

 

 

Name: DST Retirement Solutions, LLC     Address: 333 West 11th Street, 5th Floor
  Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Exhibit D-6

